       Case 2:17-cv-12094-SM-MBN Document 26 Filed 12/05/18 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA
                                NEW ORLEANS DIVISION


            CHARLES BRAND,                                      CIVIL ACTION NO.

                               Plaintiff,                    2:17-CV-12094-SM-MBN

                      V.                                     JUDGE SUSIE MORGAN

      LIBERTY LIFE ASSURANCE                          MAGISTRATE JUDGE MICHAEL B.
        COMPANY OF BOSTON                                       NORTH

                             Defendant.

                     STIPULATION OF DIMISSAL WITH PREJUDICE

       Plaintiff Charles Brand and Defendant Liberty Life Assurance Company of Boston file

this Joint Stipulation of Dismissal pursuant to Fed. R. Civ. P. 41(a), and state as follows:

       Plaintiff and Defendant no longer desire to litigate this action.

       Accordingly, Plaintiff and Defendant stipulate that this action is dismissed with

prejudice with all costs taxed against the party that incurred them.

       WHEREFORE, Plaintiff and Defendant request that the Court take notice of the

stipulation of dismissal and enter any necessary orders to close this case before the Court.

                                            Respectfully submitted,

                                            /s/ J. Price McNamara
                                            J. Price McNamara (LA Bar Roll No. 20291)
                                            10455 Jefferson Highway, Ste 2B
                                            Baton Rouge, LA 70809
                                            Telephone: (225) 201-8311
                                            Facsimile: (225) 201-8313
                                            Email: pricemcnamara@yahoo.com
                                            COUNSEL FOR PLAINTIFF
     Case 2:17-cv-12094-SM-MBN Document 26 Filed 12/05/18 Page 2 of 2



                                  AND


                                  /s/ Iwana Rademaekers
                                  Iwana Rademaekers (Texas State Bar No. 16452560)
                                  rademaei@jacksonlewis.com
                                  LAW OFFICES OF IWANA
                                  RADEMAEKERS, P.C.
                                  14785 Preston Road, Suite 550
                                  Dallas, Texas 75254
                                  Telephone: (214) 579-9319
                                  Facsimile: (469) 444-6456
                                  Email: iwana@rademaekerslaw.com

                                  - And -

                                  /s René E. Thorne
                                  René E. Thorne (LA Bar Roll No. 22875)
                                  Email: thorner@jacksonlewis.com
                                  Juan Obregon (LA Bar No. 35273)
                                  Email: juan.obregon@ @jacksonlewis.com
                                  JACKSON LEWIS P.C.
                                  650 Poydras Street, Suite 1900
                                  New Orleans, Louisiana 70130
                                  Telephone:      (504) 208-1755
                                  Facsimile:      (504) 208-1759
                                  COUNSEL FOR DEFENDANT




STIPULATION OF DISMISSAL WITH PREJUDICE                                              2
